DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.
Examiner thanks applicant for the interview held on 2 March 2021.
Examiner thanks applicant for cancellation of claims to clarify 112b rejections.  Examiner notes that claim 8 includes “intermediate position”, and “fully open” position, rather than the “open” and “over travel” positions of claim 1; however examiner understands that this is a typo retained from the claim language for the interview.  Examiner asks that applicant please use the correct terminology in future filings.
Applicant argues Rheaume “clearly does not include such features” of claim 1, such as a “dampener includes first and second ends that are movable axially”.  Examiner notes that Rheaume clearly does disclose this feature in [0047].  Examiner notes that in claim 1, the closed position of Rheaume is the latched position, the “over travel” position is when arm 54 abuts stopping edge in figure 3, and “open” is anywhere in between, which is equivalent to applicant’s figures 5 and 6, as well as claim 1.  The first and second ends of the dampener of Rheaume expand enough to accommodate all three positions.  
Regarding claim 9, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant asserts the stop member of Tice does not show the structure, examiner notes that it does show the structure claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 includes two through holes 44 of the dampener 40 on either end which are used to connect both ends of the dampener 40.  Applicant discloses only the through hole that connects to the housing have any extra space (positions S1 and S2 in figures 4-6), but does NOT disclose that both through holes 44 “have a larger dimension…such that the first and second ends are movable axially”.  Applicant has disclosed only ONE of the through holes having this size and functional relationship.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
Applicant claims “after a latch is disengaged”.  Examiner is unsure if applicant intends to positively include a latch in the “overhead storage bin”, or if applicant does not.  Examiner assumes applicant does positively include a latch.  
Examiner notes that the full “configured” phrase is: “configured to move to the open position from the closed position and then remain in the open position after a latch is disengaged”.  For purposes of examination, examiner assumes that the closed position is the condition in which the door is engaging the latch; “over travel” position is the position of figure 6, and “open” is any position in between”.  Therefore, examiner assumes that the “configuration” is intended to be that the dampener is “dampener biases first arm from closed position to open position”, later claimed in paragraph 6 of claim 1; and since the dampener biases “from closed [latched] position to open position”, it does not pull the door into the latched position, therefore “remain in the open position after a latch is disengaged”.  
Applicant seems to positively claim structure in “wherein” clauses, which are considered intended use language, please see MPEP2111.04 (I).  Should applicant intend to positively include the structure of the “wherein” clauses, examiner suggests removing the term “wherein”.
Applicant claims “a [first or second] dampener that includes first and second ends”, and later claims “wherein the [first or second] dampener includes fir and second ends”.  Examiner believes that 
Applicant claims “normal position”, which seems to cover the range of the door’s closed/latched position, as well as any “open” position.  Therefore, examiner contends that “normal position” is a range of the dampener being extended, and then is further extended to allow the door to go into the over travel position.

Regarding claim 8, applicant claims “intermediate” and “fully open” positions, while previously claiming “open” and “over travel” positions.  Examiner suggests using consistent claim language in all claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 20 are rejected under 35 U.S.C. 102a2 as being anticipated by 2020/0040633 Rheaume.
Examiner notes that Rheaume was provisionally filed in the United States on 20 December 2016 with all figures included in the 2020 publication.  Therefore, Rheaume was filed prior to applicant’s provisional filing date of 4 April 2018 by more than one year.  

    PNG
    media_image1.png
    675
    858
    media_image1.png
    Greyscale
Examiner also notes that all similar claims will be treated together.  
Regarding claim 1, Rheaume discloses an overhead bin 10 comprising a bin housing defining a bin interior 16, a door 20 that is movable with respect to the bin housing between a closed position and an open position, using two hinges; both hinge assemblies including:
a housing (having wall panels 32, 34, figure 3) that includes a hinge space 44 defined therein, wherein a hinge opening (figure 3) is defined in the housing, and wherein the hinge opening communicates the hinge space 44 with an exterior of the housing (figure 3), 
an arm 54 pivotably connected (at pivot 50) to the housing within the hinge space (figure 4), wherein the arm 54 is pivotable between a closed position (latched, figure 3) and an open position (figure 2) and an over travel position (abutting stopping surface in figure 3), wherein the arm 54 extends through the hinge opening and a first end of the arm is positioned outside of the housing (figure 3), and 
a dampener 60 that includes first and second ends, wherein the first end is connected to the housing and the second end is connected to the arm 54 (shown in figure 4, [0047]), wherein the 
    PNG
    media_image2.png
    330
    390
    media_image2.png
    Greyscale
dampener 60 biases the arm from the closed position to the open position (“damper 60 biases the door 20 in the open position” [0047]), wherein the dampener includes first and second ends that are movable axially (as is already discussed above) between a normal position (compressed any amount to accommodate the door in the closed/latched position and any position in the “open” range) and an over travel position (extended at its maximum when the door is at the over travel position), wherein the first and second ends of the dampener are in the normal position when the arm is in the closed and open positions (as discussed above), and wherein the first and second ends of the dampener move axially to the over travel position when the first arm moves to the over travel position (extends enough to accommodate the door hitting the stop).  

Regarding claim 2, Rheaume discloses the hinge assembly of claim 1 wherein the arm 54 includes a second end opposite the first end, wherein the second end of the dampener 60 is connected to the second end of the arm (figure 4), wherein the arm 54 is pivotably connected (at pivot 52) to the housing about a pivot axis 52, and wherein the pivot axis is located between the first and second ends of the arm (figure 4).

Regarding claim 4, Rheaume discloses the hinge assembly of claim 1, wherein the housing includes a stop member (annotated), and wherein the arm 54 contacts the stop member when the arm is in the over-travel position (maximum open position).

Regarding claim 5, Rheaume discloses the hinge of claim 4, wherein the arm 54 includes a second end (attached to damper 60) opposite the first end (attached to door 20), wherein the second 

Regarding claim 6, Rheaume discloses the hinge of claim 5, wherein the housing includes inner 32 and outer 34 housing members that cooperate to define the hinge space 44 therebetween, wherein the pivot axis 52 is defined by a pivot axle 50 that extends from one of the inner and outer housing members [0055], and wherein the stop member (annotated) is secured to one of the inner and outer housing members (figure 3).

Regarding claim 20, examiner notes that applicant claims both mounting holes have a larger hole for a functional reason, however applicant’s embodiment only utilizes ONE mounting hole with a larger size.  Rheaume discloses the overhead storage bin of claim 1 wherein the first end of the both dampeners includes a first connection opening (to pivotally connect the dampener to the housing) defined therein and wherein the second end of the dampeners includes a second connection opening defined therein (to “pivotally connect the dampener to the hinge arm 54” [0047]), wherein the first and second connection openings receive first and second connection members therein (in order to “pivotally connect” both ends of the dampener to what they need to be connected to in Rheaume), respectively, wherein the first and second connection openings have a larger dimension than the first and second connection members (allowing the connection device to go through the through hole), such that the first and second ends are movable axially between the normal position and the over-travel position.  Examiner notes that Rheaume meets the structural language, and therefore is capable of performing the functional limitation.  Should applicant contend that the functional language requires a different structure, applicant is invited to claim that different structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over Rheaume as applied to claims 1, above, and further in view of 2008/0295283 Tice.
Regarding claims 8, Rheaume discloses the hinge of claim 1, wherein the housing includes a stop member (as annotated above), but the stop member of stationary.  
Tice discloses a cabinet structure 22 with door 29 pivoting at an axis, the cabinet structure including a stop member 18 that is movable between a first stop position (expanded) and a second stop (contracted) position, wherein the stop member 18 is biased to the first stop position (with spring 44), wherein the door contacts the stop member when the door is in the open position (an intermediate position close to the maximum position), and wherein the stop member moves to the second stop position (contracted) when the door is moved to the (maximum closed position).
It would have been obvious to one of ordinary skill in the art at the time of the invention to put the known stopper of Tice at the location of the stopper of Rheaume so that Rheaume can open in a “soft or quiet” manner (Tice [0032]).  Examiner contends that having a stationary stop as taught in Rheaume or a moving stop such as Tice both perform the same function, and known in the art.  Examiner contends that including the soft device of Tice, or utilization of the Rheaume device without Tice, does not affect the form, function, or use, of Rheaume; the inclusion merely adds a noise dampening for the maximum open condition.

s 9, 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume, in view of Tice.
  Regarding claim 9, Rheaume discloses the structure of the hinge assembly of claim 1, the arm contacts the stop member (annotated above) when the arm is in the over travel position, but does not disclose the stop member engages the arm in the open position, and does not disclose the stop member has a first and second stop positions.  
Tice discloses a stop member 18 that has a first stop position (extended) and a second stop position (contracted), the stop member engages the door 29 prior to the door getting to the maximum position (in Tice, the maximum closed position), and the stop member includes a spring 44 biasing the door towards the open position (towards a position between the maximum positions).
It would have been obvious to one of ordinary skill in the art at the time of the invention to put the known stopper of Tice at the location of the stopper of Rheaume so that Rheaume can open in a “soft or quiet” manner (Tice [0032]).  Examiner contends that having a stationary stop as taught in Rheaume or a moving stop such as Tice both perform the same function, and known in the art.  Examiner contends that including the soft device of Tice, or utilization of the Rheaume device without Tice, does not affect the form, function, or use, of Rheaume; the inclusion merely adds a noise dampening for the maximum open condition.

Regarding claim 13, Rheaume as modified discloses the hinge assembly of claim 9 wherein the arm 54 includes a second end opposite the first end, wherein the second end of the dampener is connected to the second end of the arm (as shown in figure 4), wherein the arm 54 is pivotably connected to the housing 32 about a pivot axis 52, and wherein the pivot axis is located between the first and second ends of the arm (figure 4).



Regarding claim 16, Rheaume as modified discloses the hinge assembly of claim 9, wherein the stop member (18 of Tice) is biased to the first stope position (extended position) by a spring 44.  

Conclusion

Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677